DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020 was timely filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Due to the large number of references the examiner requests that Applicant point out any particularly relevant references to the claimed invention.
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. See MPEP 609.04(a) III
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the blade track or blade shroud and the gas turbine blade" in line 9.  There is insufficient antecedent basis for “the black track or blade shroud” and “the gas turbine blade” in the claim.  For examination purposes, as best understood by the Examiner in view of the specification, the limitations will be interpreted as “the stationary component” and “the rotating component”, respectively.  Examiner suggests amending the claim as such to overcome the antecedent basis issues.
Claims 2-9 are also indefinite by virtue of their dependency on Claim 1.
Claims 8 and 9 recite the limitation "the creep-resistant layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stoyanov et al. (US 10544698), hereinafter: “Stoyanov”.
In Reference to Claim 1
Stoyanov teaches:
A system(Fig 2) comprising:
a stationary component(80) comprising:
a substrate(70); and

a rotating component(69) comprising a tip(86) and an abrasive coating system(93) on the tip(Fig 3), wherein the abrasive coating system comprises a barrier layer(matrix material of 97) and an abrasive material(abrasive particulate or grit of 98), wherein the barrier layer comprises stabilized zirconia(metal-doped yttria stabilized zirconia - YSZ; Col 8, ll. 55-59) wherein the blade track or blade shroud(interpreted as “the stationary component” 80) and the gas turbine blade(interpreted as “the rotating component” 69) are configured so the abrasive coating system contacts a portion of the abradable layer during rotation of the rotating component, and wherein the abradable layer is configured to be abraded by the contact by the abrasive coating system(the abrasive coating of the rotating component cuts a groove into the abradable coating of the stationary component; Col 6, ll. 26-41).
In Reference to Claim 2
Stoyanov teaches:
The system of claim 1(see rejection of claim 1 above), wherein the stationary component comprises at least one of a blade track(80), a blade shroud(92), or a runner of a knife seal(76), and wherein the rotating component comprises at least one of a gas turbine blade(69; Col 6, ll. 9-12) or a knife seal(84).
In Reference to Claim 3
Stoyanov teaches:
The system of claim 1(see rejection of claim 1 above), wherein the rotating component comprises a metal alloy(Ti or Ni Alloy; Col 10, ll. 36-42).
In Reference to Claim 4

The system of claim 1(see rejection of claim 1 above), wherein the rotating component comprises a ceramic matrix composite(Col 10, ll. 36-42).
In Reference to Claim 5
Stoyanov teaches:
The system of claim 1(see rejection of claim 1 above), wherein the abrasive coating system further comprises an abrasive layer(98) on the barrier layer(97; Fig 4A,5A), wherein the abrasive layer comprises the abrasive material(98 comprises SiC particulate; Col 8, ll 12-16), and
wherein the abrasive material comprises silicon carbide(Col 8, ll. 12-16).
In Reference to Claim 6
Stoyanov teaches:
The system of claim 1(see rejection of claim 1 above), wherein the barrier layer further comprises the abrasive material as an abrasive phase(layer 97 also comprises abrasive particulate which constitutes an abrasive phase; Col 7, ll. 56 to Col 8, ll. 29).
In Reference to Claim 7
Stoyanov teaches:
The system of claim 6(see rejection of claim 6 above), wherein the abrasive phase comprises silicon carbide(Col 8, ll. 12-15).
In Reference to Claim 8
Stoyanov teaches:
The system of claim 3(see rejection of claim 3 above), further comprising at least one additional layer(96) between the tip and the creep-resistant layer(interpreted as the 
In Reference to Claim 9
Stoyanov teaches:
The system of claim 4(see rejection of claim 4 above), further comprising at least one additional layer(96) between the tip and the creep-resistant layer(interpreted as the protective coating layer; Col 10, ll. 15-20), wherein the additional layer comprises at least one of a bond layer or a thermal barrier coating(96 provides both boding support and a thermal barrier).
In Reference to Claim 10
Stoyanov teaches:
A rotating component(69) comprising:
a tip(86); and
an abrasive coating system(93) on the tip(Fig 3), wherein the abrasive coating system comprises:
a barrier layer(matrix material of 97) comprising stabilized zirconia(metal-doped yttria stabilized zirconia - YSZ; Col 8, ll. 55-59); and
an abrasive layer(abrasive particulate or grit of 98) on the barrier layer(Fig 4A,5A), wherein the abrasive layer comprises silicon carbide(98 comprises SiC particulate; Col 8, ll 12-16).
In Reference to Claim 11
Stoyanov teaches:

In Reference to Claim 12
Stoyanov teaches:
The rotating component of claim 10(see rejection of claim 10 above), further comprising at least one additional layer(96) between the tip and the barrier layer(Fig 4a, 5a), wherein the additional layer comprises at least one of a bond layer, a thermal barrier coating(96 provides both boding support and a thermal barrier) comprising stabilized zirconia(metal-doped yttria stabilized zirconia - YSZ; Col 8, ll. 55-59).
In Reference to Claim 13
Stoyanov teaches:
A rotating component(69) comprising:
a tip(86); and
an abrasive coating system(93) on the tip(Fig 3), wherein the abrasive coating system comprises:
a composite barrier layer(97) comprising 
(1) stabilized zirconia(metal-doped yttria stabilized zirconia - YSZ; Col 8, ll. 55-59); and 
(2) an abrasive phase(abrasive particulate or grit of 97), wherein the abrasive phase comprises silicon carbide(97 comprises SiC particulate; Col 8, ll 12-16).
In Reference to Claim 14
Stoyanov teaches:

In Reference to Claim 15
Stoyanov teaches:
The rotating component of claim 13(see rejection of claim 13 above), further comprising at least one additional layer(96) between the tip and the composite layer(Fig 4a, 5a), wherein the additional layer comprises at least one of a bond layer, a thermal barrier coating(96 provides both boding support and a thermal barrier) comprising stabilized zirconia(metal-doped yttria stabilized zirconia - YSZ; Col 8, ll. 55-59).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8124252 B2
Cybulsky; Michael et al.
US 9713912 B2
Lee; Kang N.
US 7510370 B2
Strangman; Thomas E. et al.
US 20050129511 A1
Allen, David B.
US 9511436 B2
Kumar; Sundeep et al.
US 20100150730 A1
Sellars; Christopher et al.
US 5059095 A
Kushner; Burton A. et al.


 	The above references are cited for teaching similar abrasive/abradable coating systems for gas turbine components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745